Citation Nr: 1537670	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-08 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for PTSD with secondary depression.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had over 20 years of active service. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In order to determine the correct issue and rating decision on appeal, a discussion of the procedural history is necessary.  In an October 2007 statement the Veteran, in part, filed a claim for entitlement to service connection for PTSD and depression.  In an April 2008 rating decision, issued in May 2008, entitlement to service connection for depression and entitlement to service connection for PTSD were each denied.  The Veteran filed a notice of disagreement, in pertinent part for his claims for depression and PTSD.  In an October 2009 statement the Veteran withdrew his claim for PTSD.  The RO issued a December 2009 statement of the case, which in pertinent part, continued the denial for entitlement to service connection for depression.  The Veteran submitted a timely March 2010 Form 9, substantive appeal.  In a January 2011 statement, the Veteran again raised a claim for PTSD.  An August 2011 rating decision granted service connection for PTSD with secondary depression and assigned an evaluation of 50 percent effective January 26, 2011.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

The Veteran did not appeal the effective date assigned for the grant of service connection for PTSD with secondary depression, but did file a claim for entitlement to a TDIU, in part, based on PTSD in September 2011.  A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  Thus, although the Veteran did not explicitly disagree with the August 2011 rating decision, the Board concludes such may be considered a NOD specific to the rating assigned for PTSD with secondary depression when construed broadly.  Thereafter, a May 2013 rating decision granted a 70 percent evaluation for PTSD with secondary depression effective January 26, 2011.  However, as noted above, since the Veteran has been construed to have contested the assigned rating for PTSD with secondary depression, such does not abrogate the appeal.

The RO issued a February 2015 supplemental statement of the case and noted the August 2011 rating decision granted service connection for PTSD with depression effective January 26, 2011, but erroneously stated that the grant of service connection for PTSD with depression was considered a partial grant of benefits sought on appeal because it was not granted from the date the claim was received, which was October 31, 2007.  Curiously, the February 2015 supplemental statement of the case did not adjudicate the issue of entitlement to an effective date earlier than January 26, 2011 for the grant of service connection, but instead addressed the 70 percent evaluation assigned.  The Veteran's representative, in a February 2015 waiver of the 30 day waiting period stated the Veteran was still requesting service connection for depression related to PTSD from the original date of claim, October 31, 2007.  This statement was not timely with respect to the August 2011 rating decision which granted service connection for PTSD with secondary depression effective from January 26, 2011, and thus is interpreted as a freestanding earlier effective date claim.  Additionally, construing the February 2015 representative's statement liberally, the Board finds such is adequate in lieu of a substantive appeal to continue the claim for an increased evaluation.  

The RO certified the issue on appeal as entitlement to an effective date earlier than January 26, 2011 for the grant of service connection for depression; however, the RO has not adjudicated the issue in the first instance.  Thus the Board finds the issue on appeal is entitlement to an initial evaluation in excess of 70 percent for PTSD with secondary depression, based on the above analysis.  The issue of a freestanding claim for entitlement to an effective date earlier than January 26, 2011 for the grant of service connection for depression, has been raised by the record in a February 2015 statement from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that a Veteran must be afforded the full right to representation in all stages of an appeal.  38 C.F.R. § 20.600 (2014).  Here, as the issue on appeal was erroneously characterized and developed by the RO, the Veteran's representative has not yet been afforded the opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board with respect to the correct issue, as the April 2015 VA Form 646 addressed entitlement to an earlier effective date for the grant of service connection for depression.  As such, on remand, the California Department of Veterans Affairs must be given an opportunity to offer a written argument on the Veteran's behalf, for entitlement to an initial evaluation in excess of 70 percent for PTSD with secondary depression and this argument must be considered by the RO.

The July 2012 VA PTSD examination report noted the Veteran continued to see a specified VA clinical social worker approximately monthly as well as a VA staff psychiatrist, for psychiatric medication, which he reported he took regularly.  VA treatment records, from the VA Palo Alto Health Care System, most recently dated in February 2011 are associated with the record but records from since that date are not associated with the record.  Thus, on remand, updated VA treatment records from the VA Palo Alto Health Care System, to include all associated outpatient clinics, since February 2011, should be obtained and associated with the claims file. See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

If the above development uncovers additional evidence indicating the Veteran's service-connected PTSD with secondary depression has worsened since the July 2012 VA PTSD examination, the RO/AMC should schedule another VA examination, including a review of the new evidence.  Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination that takes into account the records of prior medical treatment).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the VA Palo Alto Health Care System, to include all associated outpatient clinics, since February 2011, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  After undertaking the above development, and if that development uncovers evidence the Veteran's PTSD with depression has worsened, the RO/AMC should schedule the Veteran for a VA psychiatric examination.  The complete record, to include a copy of this remand, and electronic file records must be made available to, and reviewed by, the examiner in conjunction with the examination.

The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected PTSD with secondary depression.  If the Veteran's service-connected PTSD with secondary depression disability manifestations cannot be clinically distinguished from manifestations of any nonservice-connected psychiatric disability, such should be stated in the examination report, and all psychiatric findings should be considered in combination.

A complete rationale for all opinions expressed must be provided. 

3.  If an examination is deemed warranted, the RO/AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

4.  The RO/AMC must afford the Veteran's representative, California Department of Veterans Affairs, the opportunity to file a VA Form 646, Statement of Accredited Representative in Appealed Case, including arguments in support of the claim on appeal, of entitlement to an initial evaluation in excess of 70 percent for PTSD with secondary depression, before the case is returned to the Board for further appellate review.  The opportunity afforded, and any reply received, must be documented in the claims file.

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




